DETAILED ACTION
This Office action is in response to amendments filed 4/14/2022. It should be noted that claims 1 and 6-8 have been cancelled, and claim 14 has been added.

Claim Objections
Claims 2-5 and 9-14 are objected to because of the following informalities: 
In claim 14, line 5, the term “characterised” should be changed to --characterized--.
In claim 14, line 7, the comma between “configured” and “so” should be deleted from the claim.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites, “wherein the prestressing device is configured, so that the dosing diaphragm is in the first position and also in the second position prestressed in the same direction” in lines 7-9. This claim limitation is indefinite because it is unclear how the diaphragm can be in both the first and second position at the same time. There seems to be lack of proper wording and/or proper grammar. Therefore, claim 14 is indefinite.
Claim 2 recites the limitation "the gripping device" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the corresponding contact surfaces" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the corresponding contact surfaces" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the corresponding contact surfaces" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the contact surfaces" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 9-11, and 14, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalert, Jr. 3,218,978 (“Kalert” hereafter).
Kalert discloses, regarding claim 14, a dosing pump 12 comprising a dosing chamber 57, a working chamber 58, a dosing diaphragm 56, wherein the dosing chamber 57 and the working chamber 58 are separated from each other by the dosing diaphragm 56, wherein there is provided a device M for reciprocating movement of the dosing diaphragm 56 between a first position and a second position, wherein the volume of the dosing chamber 57 is smaller in the first position than in the second position, characterized in that there is provided a prestressing device 59 which prestresses the dosing diaphragm 56 in the direction of the first or second position (clearly shown in Fig. 2), wherein the prestressing device 59  is configured so that the dosing diaphragm 56 is in the first position and also in the second position prestressed in the same direction; Re claim 2, characterized in that the gripping device (see surfaces 42 and 54) prestresses the dosing diaphragm 56 in the direction of the first position (clearly shown in Fig. 2); Re claim 9, characterized in that the corresponding contact surfaces 42, 54 are of a non-flat configuration (clearly shown in Figs. 4-5; see how the surfaces of 42 and 54 are angled and have notches); Re claim 10, characterized in that the corresponding contact surfaces 42, 54 are of a curved configuration (see curved portions of 42 and 54 in Fig. 4-5); Re claim 11, characterized in that the corresponding contact surfaces 42, 54 are of a conical configuration having a cone angle (clearly shown in Figs. 2 and 4).

Claims 2-5, 10, and 14 are rejected, as best as can be understood, under 35 U.S.C. 102(a)(1) as being anticipated by Rosenberg 3,386,388.
Rosenberg discloses, regarding claim 1, a dosing pump comprising a dosing chamber 5, a working chamber 12, a dosing diaphragm 20, wherein the dosing chamber 5 and the working chamber 12 are separated from each other by the dosing diaphragm 20, wherein there is provided a device (hydraulic pump, see col. 8, lines 50-55) for reciprocating movement of the dosing diaphragm 20 between a first position and a second position, wherein the volume of the dosing chamber 5 is smaller in the first position than in the second position (second position of 20 shown in Fig. 1), characterized in that there is provided a prestressing device 29 which prestresses the dosing diaphragm 20 in the direction of the first or second position (clearly shown in Fig. 1), wherein the prestressing device 29 is configured so that the dosing diaphragm 20 is in the first position and also in the second position prestressed in the same direction; Re claim 2, characterized in that the gripping device (peripheries of elements 1 and 30) prestresses the dosing diaphragm 20 in the direction of the first position (again, diaphragm 20 is bubbles forward, radially outside of 25, in the direction of the first position; clearly shown in Fig. 1); Re claim 3, characterized in that the device for reciprocating movement of the dosing diaphragm is a hydraulic device (hydraulic pump, see col. 8, lines 50-55) and a hydraulic fluid is arranged in the working chamber 12, wherein the hydraulic device is of a such a design configuration that it can act on the hydraulic fluid with a hydraulic pressure to move the dosing diaphragm 20 in the direction of the first position; Re claim 4, characterized in that the dosing diaphragm 20 comprises an elastic material, preferably metal (see col. 6, lines 16-18); Re claim 5, characterized in that the dosing diaphragm 20 is a flat metal foil (clearly shown in Fig. 1; again, see col. 6, lines 16-18); Re claim 10, characterized in that the corresponding contact surfaces are of a curved configuration (see curved portions of the peripheries of 1 and 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kalert, Jr. 3,218,978 (“Kalert” hereafter).
Kalert discloses the general conditions of the claimed invention except for the express disclosure of the cone angle of the contact surfaces being between 0 degrees and 10 degrees, or being between 2 degrees and 5 degrees. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the assembly with these parameters, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges).

Response to Arguments
Applicant's arguments filed 4/14/2022 have been fully considered but they are moot due to the new interpretations of the references and the 112 issues.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746